UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 26, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services,
issues this Question and Answer (Q & A) document in response to inquiries concerning
flexibility in the implementation of the Individuals with Disabilities Education Act (IDEA)
Part B fiscal requirements in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

FLEXIBILITY ON IDEA PART B FISCAL REQUIREMENTS
Q1.

In light of the COVID-19 pandemic, we are anticipating that State revenues will be
reduced and that there may be budget cuts in education generally, and special
education specifically. Is there any flexibility in meeting the requirements for the
maintenance of State financial support (MFS)?

Yes. As you know, under 34 C.F.R. § 300.163(a), a State must not reduce the amount of
State financial support for special education and related services for children with
disabilities, or otherwise made available because of the excess costs of educating
those children, below the amount of that support for the preceding fiscal year.
However, under 34 C.F.R. § 300.163(c), the Secretary may waive the MFS requirement
for a State, for one fiscal year at a time, if the Secretary determines that –
1) Granting a waiver would be equitable due to exceptional or
uncontrollable circumstances such as a natural disaster or a precipitous
and unforeseen decline in the financial resources of the State; or
2) The State meets the standard in 34 C.F.R. § 300.164 for a waiver of the
requirement to supplement, and not to supplant, funds received under
Part B of IDEA.
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Additional information about MFS waivers is posted on
https://www2.ed.gov/policy/speced/guid/idea/monitor/smfs-partbwaivers.html.
In addition, States may establish compliance with the MFS requirement on a total or a
per capita basis, and may switch between the two methods, but must establish
compliance by applying the same method to the relevant comparison years (i.e.,
States establish compliance in a given year by showing that either:
1) the total dollar amount was at least equal to the total dollar amount of the
previous year, OR
2) the per capita amount was at least equal to the per capita amount of the
previous year).
Q2.

Disruptions to services and school closures related to the COVID-19 pandemic have
had a significant impact on the funds our local educational agencies (LEAs) have
expended on the education of children with disabilities and may impact the amount
they can budget for the upcoming year. Is there any flexibility in how LEAs meet the
maintenance of effort (MOE) requirements?

Yes. LEAs may meet the MOE eligibility and compliance standards by using any of the
following four methods:
1) total amount of State and local funds;
2) State and local funds on a per capita basis;
3) total amount of local funds only; or
4) local funds only on a per capita basis. See 34 C.F.R. § 300.203(a)(1) and (b)(2).
The local funds only method, on either a total or a per capita basis, is an option
LEAs may want to consider using to meet the MOE requirement if State funds
available for the education of children with disabilities are reduced. 1
•

Under 34 C.F.R. § 300.204, there are five allowable exceptions to the LEA MOE
requirement. An LEA may reduce the level of expenditures for the education of
children with disabilities below the level of those expenditures for the preceding
fiscal year (for the compliance standard) and below the level of those
expenditures for the most recent fiscal year for which information is available (for
the eligibility standard), if the reduction is attributable to any of the following:
a) The voluntary departure, by retirement or otherwise, or departure for just
cause, of special education or related services personnel.

1 More information on LEA MOE is available in Office of Special Education Programs (OSEP)

Memorandum 15-10, Issuance of Guidance on the Final LEA MOE Regulations under Part B of the
IDEA (July 27, 2015).
2

b) A decrease in the enrollment of children with disabilities.
c) The termination of the obligation of the agency, consistent with Part B of
IDEA, to provide a program of special education to a particular child with
a disability that is an exceptionally costly program, as determined by the
State educational agency (SEA), because the child (1) has left the
jurisdiction of the agency; (2) has reached the age at which the agency’s
obligation to provide a free appropriate public education to the child has
terminated; or (3) no longer needs the program of special education.
d) The termination of costly expenditures for long-term purchases, such as
the acquisition of equipment or the construction of school facilities.
e) The assumption of cost by the high cost fund operated by the SEA under
34 C.F.R. § 300.704(c).
•

In addition, under 34 C.F.R. § 300.205, for any fiscal year for which an LEA’s IDEA
section 611 allocation exceeds the amount the LEA received for the previous
fiscal year, the LEA may reduce the level of expenditures for the education of
children with disabilities otherwise required by 34 C.F.R. § 300.203(b) by not more
than 50 percent of the amount of that excess. However, the maximum amount
of expenditures the LEA may reduce under 34 C.F.R. § 300.205 is affected by the
amount of funds expended by the LEA for coordinated early intervening services
under 34 C.F.R. § 300.226. See 34 C.F.R. §§ 300.205(d) and 300.226(a); and
Appendix D to 34 C.F.R. Part 300.

Finally, if an LEA fails to meet the MOE compliance standard, the SEA is liable in a
recovery action under section 452 of the General Education Provisions Act
(20 U.S.C. 1234a) to return to the Department, using non-Federal funds, an amount
equal to the amount by which the LEA failed to maintain its level of expenditures in that
fiscal year, or the amount of the LEA’s IDEA Part B subgrant in that fiscal year, whichever
is lower. 34 C.F.R. § 300.203(d). To the extent permitted under State law, the SEA may
seek reimbursement of this amount from the LEA that did not meet the MOE
compliance standard. Whether a State seeks recovery from an LEA is at the discretion
of the State.
Q3.

Because of the potential budget cuts and school closures during the COVID-19
pandemic, our LEAs are concerned they may not meet the excess cost requirement. Is
there any flexibility in meeting this requirement under IDEA?

No. Excess costs means those costs that are in excess of the average annual per pupil
expenditure (APPE) in an LEA during the preceding school year for an elementary
school or secondary school student, as may be appropriate, and that must be
computed in accordance with 34 C.F.R. § 300.16. To meet the excess cost requirement,
an LEA must spend at least the APPE on the education of each student with a disability
– calculated separately at the elementary school level and the secondary school level

3

– before using IDEA Part B funds to pay for the excess costs of providing special
education and related services to students with disabilities. If an LEA expends less funds
on the education of all students (including students with disabilities), and if the APPE is
then reduced, the amount the LEA must expend on students with disabilities to meet
the excess cost requirement would also be reduced. See also 34 C.F.R. § 300.202(b)
and Appendix A to 34 C.F.R. Part 300.

4

